Judgment of the Supreme Court, Kings County, dated August 19, 1974, reversed, on the law, and judgment directed that the petition is dismissed and the designaEngypetition declared valid. There is no fraud here. The signatures and addresses are corfeet-and valid, and the technical errors appear to have been caused by confusion resulting from reapportionment. In the absence of allegations of fraud “ substantial compliance with the Election Law is sufficient. The People’s will should not be fettered by technicalities requiring precise compliance” (Matter of Rosen v. McNab, 25 N Y 2d 798, 799). The court found 1,478 signatures out of the required 1,500 to be valid and those in dispute contained the proper addresses but listed incorrect election or assembly districts. We believe this to be substantial compliance. Latham, Acting P. J., Cohalan and Munder, JJ., concur; Shapiro, J., dissents and votes to affirm, with the following memorandum: While I sympathize with appellants’ position and realize there is no fraud involved here, the ultimate fact is there are insufficient valid signatures to validate the candidacies. The court below was correct in striking those signatures accompanied by the incorrect election and/or assembly districts. If this were a case in which the voters’ prior election or assembly district (i.e., prior to reapportionment) were listed, I would concur for reversal, but this was not so. Those districts listed have no connection with the prior districts.